623 F.2d 476
105 L.R.R.M. (BNA) 2505, 89 Lab.Cas.  P 12,326
GOODYEAR AEROSPACE CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 78-1061.
United States Court of Appeals,Sixth Circuit.
June 19, 1980.

Edward C. Kaminski, Philip Heffernan, Buckingham, Doolittle & Burroughs, Arthur L. Sutton, Akron, Ohio, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, Ruah D. Lahey, National Labor Relations Board, Washington, D. C., for respondent.
Before CELEBREZZE, Circuit Judge, and PECK and CECIL, Senior Circuit Judges.

ORDER

1
This case is before the court on a petition by Goodyear Aerospace to review and set aside an order of the N.L.R.B., and on the Board's cross-application for enforcement of its order.  The Board's decision and order issued on January 27, 1978, and is reported at 234 NLRB No. 86.


2
In its order the Board found that the company had violated section 8(a)(3) and (1) of the Act by discharging one employee and by suspending and then discharging another employee because of their union organizing activity.  The Board also found a section 8(a)(1) violation by the company in its interrogation and threatening of employees concerning their union activity, in the issuance of absentee warnings to two union supporters, and in the announcement of a wage increase in order to discourage union activity.


3
After a careful review of the record, we are convinced that substantial evidence on the record as a whole exists to support the Board's conclusions and Order.  Accordingly, the Order of the Board is enforced in all respects.